Order entered September 22, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00518-CV

                      EX PARTE NICHOLAS RYAN LEE

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-01453-2020

                                        ORDER

      The reporter’s record in this case is overdue. By postcard dated July 17,

2020, we notified Janet L. Dugger, Official Court Reporter for the 296th Judicial

District Court, that the reporter’s record was overdue and directed her to file the

reporter’s record within thirty days.    To date, Ms. Dugger has failed to comply

with the Court’s order.

      Accordingly, we ORDER Janet L. Dugger to file, within TWENTY DAYS

of the date of this order, either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellant has not paid for or

made arrangements to pay for the reporter’s record and is not entitled to proceed
without payment of costs. We notify appellant that if we receive verification it has

not paid for or made arrangements to pay for the reporter’s record and is not

entitled to proceed without payment of costs, we will order the appeal submitted

without the reporter’s record. See Tex. R. App. P. 37.3(c).

      We DIRECT the Clerk to send copies of this order to:

      Honorable John Roach, Jr.
      Presiding Judge
      296th Judicial District Court

      Janet L. Dugger
      Official Court Reporter
      296th Judicial District Court

      All parties


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE